Citation Nr: 1001047	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disabilities 
manifested by pain in the right upper and lower extremities.

2.  Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from September 2004 to March 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims to have disabilities manifested by pain in 
the chest as well as in the right upper and lower 
extremities.

In regard to his reports of pain in the right extremities, 
the Veteran has been granted service connection for 
degenerative disc disease of the thoracolumbar and cervical 
segments of the spine.  Private electrodiagnostic testing of 
the cervical and thoracic segments of the spine in November 
2007 and in December 2008 revealed impaired conduction.  It 
is not clear from the record as to whether this impairment in 
neurological functioning is related to his complaints of 
numbness and pain in the right extremities.  The Board notes 
that the Veteran can be rated separately for any neurological 
impairment related to spinal disabilities.  As such, further 
examination and opinion is needed.  

Concerning his chest symptoms, a November 2005 report of a 
pre-discharge examination shows that the Veteran reported 
chest pain.  The examiner ruled out heart disease but 
remarked that his chest pains were more than likely 
musculoskeletal in nature.  Significantly, there were no 
definitive conclusions regarding whether his reports 
represented an underlying disorder.  Since service discharge, 
he has continued to describe chest pain, but he has not been 
re-examined to determine the etiology of his chest 
complaints.  As the Veteran reported chest pain during 
service and has continued to report such symptoms, the Board 
finds that additional examination and opinion is needed to 
determine whether there is an underlying disability related 
to his reported chest pain.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his claimed 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be examined to 
determine the nature and etiology of any 
chest disability.  The Veteran's claims 
file and a copy of this Remand must be 
made available to the examiner.  All tests 
deemed necessary should be performed.

Following the examination, the examiner 
should provide opinion as to whether the 
Veteran's has an underlying disability 
related to his complaints of chest pain, 
and if diagnosed, whether it is as likely 
as not related to his period of active 
service, to include the complaints noted 
in November 2005.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be examined by a 
neurologist to evaluate the Veteran's 
reports of neuropathy in the right upper 
and lower extremities.  The Veteran's 
claims file and a copy of this Remand must 
be made available to the examiner.  All 
necessary tests, including an 
electromyogram and nerve conduction 
studies, deemed necessary should be 
performed.  The examiner is requested to 
state whether the Veteran has right upper 
and lower extremity neuropathy, and if so, 
whether it is related to his service 
connected spinal disabilities or whether 
it represents an unrelated distinct 
disability; and if so, whether this is 
related to his period of active service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


